Order entered September 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-01708-CV

                                HAL RACHAL, JR., Appellant

                                                V.

                            LETKIEWICZ & FOSTER, Appellee

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-09-2413-2

                                           ORDER
       We GRANT appellant’s September 10, 2013 motion for an extension of time to file a

reply brief. Appellant shall file his reply brief on or before Monday, October 7, 2013.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE